Case 2:19-cv-00066-JRG Document 443 Filed 07/29/20 Page 1 of 2 PageID #: 38450



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

 OPTIS WIRELESS TECHNOLOGY, LLC,                 §
 ET AL.,                                         §
                                                 §
 v.                                              §             Case No. 2:19-cv-66- JRG
                                                 §
 APPLE, INC.                                     §

                   MINUTES FOR FINAL PRETRIAL CONFERENCE
               HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                    July 29, 2020

  OPEN: 8:49 a.m.                                                      ADJOURN: 10:46 a.m.
 ATTORNEYS FOR PLAINTIFFS:                     See attached.

 ATTORNEYS FOR DEFENDANT:                      See attached.
 LAW CLERKS:                                   Taylor Mauze
                                               Adrienne Dellinger
                                               Taylor Fitzner
                                               Adam Ahnhut

 COURT REPORTER:                               Shelly Holmes, CSR-TCRR

 COURTROOM DEPUTY:                             Jan Lockhart

 TIME          MINUTES
 8:49 a.m.     Court opened. Mr. Sheasby indicated that the Sealed Patent Document Plaintiffs
               Proffer Regarding Apple’s Failure to Produce Documents Relating to its Licensing
               Discussions (Dkt. No. 431) should be DENIED AS MOOT. Accordingly, the Court
               DENIED the motion.
 8:54 a.m.     The Court heard argument on Objections to Exhibits. Mr. Sheasby argued on behalf
               of Plaintiffs. Mr. Mueller argued on behalf of Defendant.
 9:25 a.m.     Courtroom sealed.
 9:38 a.m.     Courtroom unsealed.
               The Court made additional rulings on exhibits in the manner and for the reasons set
               forth at the hearing.
 10:15 a.m.    Recess.
Case 2:19-cv-00066-JRG Document 443 Filed 07/29/20 Page 2 of 2 PageID #: 38451



 TIME         MINUTES
 10:32 a.m.   Court reconvened. The Court ruled on the exhibits in the manner and for the reasons
              set forth at the hearing.
 10:46 a.m.   Court adjourned.




                                             2
